          Case 3:19-md-02913-WHO Document 1163 Filed 11/23/20 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9                                      SAN FRANCISCO DIVISION
10
           IN RE JUUL LABS, INC., MARKETING,                       Case No. 3:19-md-02913-WHO
11         SALES PRACTICES, AND PRODUCTS
           LIABILITY LITIGATION                                    Honorable William H. Orrick
12

13 This Document Relates to:                                        JURY TRIAL DEMANDED
14
   Janine Franklin, on behalf of her daughter, J.F., a
15 minor.

16                   SHORT-FORM COMPLAINT AND DEMAND FOR JURY TRIAL
                                   (PERSONAL INJURY)
17
           The Plaintiff(s) named below file(s) this Short-Form Complaint and Demand for Jury Trial
18
   against Defendants named below by and through the undersigned counsel. Plaintiff(s) incorporate(s)
19 by reference the allegations contained in Plaintiffs’ Consolidated Master Complaint (Personal
   Injury), in In re Juul Labs, Inc., Marketing, Sales Practices, and Products Lability Litigation, MDL
20 No. 2913 in the United States District Court for the Northern District of California. Plaintiff(s) file(s)
   this Short-Form Complaint as permitted by Case Management Order No. 7 of this Court.
21
            Plaintiff(s) select and indicate by checking-off where requested, the Parties and Causes of
22
   Actions specific to this case.1
23
           Plaintiff, by and through their undersigned counsel, allege as follows:
24

25
     1
         If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the specific
26 facts supporting any such additional Cause(s) of Action, must be pled in a manner complying with the
     requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may attach additional
27 pages to this Short-Form Complaint.

28
                                                            -1-
                                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                  (PERSONAL INJURY)
          Case 3:19-md-02913-WHO Document 1163 Filed 11/23/20 Page 2 of 10




 1 I.          DESIGNATED FORUM2

 2             1.      Identify the Federal District Court in which the Plaintiff would have filed in the
                       absence of direct filing:
 3
                             United States District Court for the Northern District of California
 4

 5                      (“Transferee District Court”).

 6 II.         IDENTIFICATION OF PARTIES
 7             A.      PLAINTIFF(S)
 8                  2. Injured Plaintiff(s): Name of the individual injured due to use of JUUL products:
 9                       Janine Franklin, on behalf of her daughter, J.F., a minor.
                        (“Plaintiff”).
10

11                  3. At the time of the filing of this Short-Form Complaint, Plaintiff resides at:
12                           7429 East Easter Drive, Centennial, Colorado 80112

13
                    4. Consortium Plaintiff: Name of the individual(s) that allege damages for loss of
14                     consortium:
15                        N/A
16
                        (“Consortium Plaintiff”).
17

18                  5. Survival and/or Wrongful Death Claims:
                       (a)       Name and residence of Decedent Plaintiff when he/or she suffered a JUUL
19                               related death:
20                                 N/A
21
                       (b)       Plaintiff/Decedent died on:
22
                                   N/A
23

24

25                     (c)       Plaintiff is filing this case in a representative capacity as N/A of N/A, having
                                 been duly appointed as such by the Court of N/A.
26

27
     2
28       See Case Management Order No. 3, at II(C) (ECF No. 309).
                                                            -2-
                                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                  (PERSONAL INJURY)
          Case 3:19-md-02913-WHO Document 1163 Filed 11/23/20 Page 3 of 10




 1              B.      DEFENDANT(S)

 2               6.     Plaintiff(s) name(s) the following Defendants in this action:
 3

 4
                                 JUUL LABS, INC., previously d/b/a as PAX LABS, INC. and PLOOM INC.;3
 5
                                 ALTRIA GROUP, INC.;4
 6
                                 PHILIP MORRIS USA, INC.;5
 7
                                 ALTRIA CLIENT SERVICES LLC;6
 8

 9                               ALTRIA GROUP DISTRIBUTION COMPANY;7

10                               ALTRIA ENTERPRISES LLC;8
11                      THE MANGEMENT DEFENDANTS
12
                                 JAMES MONSEES;9
13
                                 ADAM BOWEN;10
14
                                 NICHOLAS PRITZKER;11
15

16                               HOYOUNG HUH;12

17                               RIAZ VALANI;13

18

19
20   3
         Delaware corporation, with its principal place of business in San Francisco, California.
     4
21       Virginia corporation, with its principal place of business in Richmond, Virginia.
     5
         Virginia corporation with its principal place of business in Richmond, Virginia.
22   6
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
23   7
         Virginia corporation with its principal place of business in Richmond, Virginia.
     8
24       Virginia limited liability company with its principal place of business in Richmond, Virginia.
     9
         A resident of California.
25
     10
          A resident of California.
26   11
          A resident of California.
27   12
          A resident of California.
     13
28        A resident of California.
                                                             -3-
                                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                  (PERSONAL INJURY)
          Case 3:19-md-02913-WHO Document 1163 Filed 11/23/20 Page 4 of 10




 1                      THE E-LIQUID MANUFACTURING DEFENDANTS

 2                               MOTHER MURPHY'S LABS, INC.;14
 3
                                 ALTERNATIVE INGREDIENTS, INC.;15
 4
                                 TOBACCO TECHNOLOGY, INC.;16
 5
                                 eLIQUITECH, INC.;17
 6
                        THE DISTRIBUTOR DEFENDANTS
 7

 8                               MCLANE COMPANY, INC.;18

 9                               EBY-BROWN COMPANY, LLC;19
10                               CORE-MARK HOLDING COMPANY, INC.;20
11
                        THE RETAILER DEFENDANTS
12
                                CHEVRON CORPORATION;21
13
                                 CIRCLE K STORES INC.;22
14

15                               SPEEDWAY LLC;23

16                               7-ELEVEN, INC.;24

17

18

19
     14
          North Carolina corporation, with a principal place of business in North Carolina.
20   15
          North Carolina corporation, with a principal place of business in North Carolina.
21   16
          Maryland corporation, with a principal place of business in Maryland.
     17
22        Maryland corporation, with a principal place of business in Maryland.
     18
          Texas corporation with a principal place of business in Texas.
23   19
          Delaware limited liability company with a principal place of business in Illinois.
24   20
       Delaware corporation. From 2015-2018, principal place of business California; as of 2019, principal place
     of business Texas.
25
     21
          Delaware corporation with a principal place of business in California.
26   22
          Texas corporation with a principal place of business in Arizona.
27   23
          Delaware corporation with a principal place of business in Ohio.
     24
28        Texas corporation with a principal place of business in Texas.
                                                             -4-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
          Case 3:19-md-02913-WHO Document 1163 Filed 11/23/20 Page 5 of 10




 1                               WALMART;25

 2                               WALGREENS BOOTS ALLIANCE, INC.26
 3
                C.      PRODUCT USE
 4
                7.      Plaintiff used JUUL during the time period including from September 2017 to the
 5                      present and that use caused and or substantially contributed to his/her injury.
 6              D.      PHYSICAL INJURY27
 7
                8.      The Plaintiff(s) experienced the following physical condition, injury or illness alleged
 8                      to have been caused and or contributed to as a substantial factor by JUUL:

 9                                ADDICTION
10                                NICOTINE POISIONING
11
                                 BEHAVIORAL ISSUES/MENTAL HEALTH (check all that apply):
12
                                         ANGER/OUTBURSTS
13
                                         MOOD SWINGS
14
                                         IRRITABILITY
15                                       SUICIDAL THOUGHTS
16                                       SUICIDAL ATTEMPTS
17                                       DEATH BY SUICIDE
                                         OTHER (specify): ____anxiety; hospitalization
18

19
                                 COGNITIVE ISSUES (check all that apply):
20

21                                       ATTENTION DEFICIT DISORDER
                                         LEARNING IMPAIRMENTS
22

23
     25
24        Delaware corporation with a principal place of business in Arkansas.
     26
          Delaware corporation with a principal place of business in Illinois.
25
     27
          Plaintiff(s) must check-off all physical injuries allegedly caused by Plaintiff’s use of JUUL. Plaintiff is not
26 required to plead here emotional or psychological injuries, or all manifestations of the physical injury alleged
     which will be inquired into as part of the Plaintiff’s Fact Sheet (“PFS”). This Short-Form Complaint assumes
27 that emotional and psychological damages are asserted by the Plaintiff.

28
                                                              -5-
                                                               SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                    (PERSONAL INJURY)
     Case 3:19-md-02913-WHO Document 1163 Filed 11/23/20 Page 6 of 10




 1                         LACK OF CONCENTRATION

 2                         TROUBLE SLEEPING
                    X      OTHER (specify):_academic trouble (dropped out of school)
 3

 4
                    CARDIOVASCULAR (check all that apply):
 5                          HEART ATTACK
 6                          OTHER CARDIOVASCULAR DIAGNOSIS (specify)
                            ______________________________________________
 7

 8                  NEUROLOGIC (check all that apply):
                        SEIZURES
 9
                        STROKE
10

11                  RESPIRATORY/LUNG (check all that apply):
12                      ACUTE EOSINOPHILIC PNEUMONIA/PULMONARY
                        EOSINOPHILIA
13
                        ACUTE INTERSTITIAL PNEUMONITIS OR ACUTE PNEUMONIA
14
                        ACUTE RESPIRATORY DISTRESS SYNDROME (ARDS)
15                      ASTHMA
16                      BRONCHITIS
                        CHRONIC LUNG PROBLEMS
17
                        CHRONIC OBSTRUCTIVE PULMONARY DISEASE (COPD)
18
                        E-CIGARETTE, OR VAPING, PRODUCT USE ASSOCIATED LUNG
19                      INJURY (EVALI)

20                      ESPHYSEMA
                        LIPOID PNEUMONIA
21
                        LUNG TRANSPLANT
22
                        OTHER SPECIFIED INTERSTITIAL PULMONARY DISEASE
23                      PNEUMONIA (any type) (specify): __________________________
24                      POPCORN LUNG/BRONCHIOLITIS OBLITERANS

25

26

27                  DEATH
28
                                            -6-
                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                  (PERSONAL INJURY)
        Case 3:19-md-02913-WHO Document 1163 Filed 11/23/20 Page 7 of 10




 1                             OTHER PERSONAL INJURIES (specify): _hair loss

 2

 3

 4
            9.     The physical condition, injury or illness alleged in paragraph 7 occurred on or about:
 5                 February of 2018.
 6 V.       CAUSES OF ACTION ASSERTED
 7
            10.    The following Causes of Action asserted in the Plaintiffs’ Consolidated Master
 8
     Complaint (Personal Injury), and the allegations with regard thereto in the Plaintiffs’ Consolidated
 9
     Master Complaint (Personal Injury), are adopted in this Short Form Complaint by reference:
10
        Check if   Cause  Cause of Action
11
        Applicable of
12                 Action
                   Number
13
                          I       STRICT LIABILITY - DESIGN DEFECT
14

15                       II       STRICT LIABILITY - FAILURE TO WARN

16                       III      STRICT LIABILITY - MANUFACTURING DEFECT

17                       IV       PRODUCTS LIABILITY - NEGLIGENT DESIGN
18
                         V        PRODUCTS LIABIITY –NEGLIGENT FAILURE TO WARN
19
                         VI       PRODUCTS LIAIBILITY – NEGLIGENT MANUFACTURING
20
                        VII       NEGLIGENCE AND/OR GROSS NEGLIGENCE
21

22                      VIII      NEGLIGENT FAILURE TO RECALL/ RETROFIT

23                       IX       NEGLIGENT MISREPRESENTATION
24                       X        FRAUD
25
                         XI       FRAUDULENT CONCEALMENT
26
                        XII       CONSPIRACY TO COMMIT FRAUD
27
                        XIII      UNJUST ENRICHMENT
28
                                                     -7-
                                                      SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                           (PERSONAL INJURY)
     Case 3:19-md-02913-WHO Document 1163 Filed 11/23/20 Page 8 of 10




 1   Check if   Cause  Cause of Action
     Applicable of
 2              Action
                Number
 3

 4
                 XIV    VIOLATION OF UNFAIR TRADE PRACTICES/CONSUMER
 5                      PROTECTION LAW and specify which state’s statute below
                        Colorado
 6

 7               XV     BREACH OF EXPRESS WARRANTY

 8               XVI    BREACH OF AN IMPLIED WARRANTY OF
                        MERCHANTABILITY
 9
                 XVII   WRONGFUL DEATH
10

11              XVIII   SURVIVAL ACTION

12               XIX     LOSS OF CONSORTIUM
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         -8-
                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                              (PERSONAL INJURY)
       Case 3:19-md-02913-WHO Document 1163 Filed 11/23/20 Page 9 of 10




 1 VI.     ADDITIONAL CAUSES OF ACTION

 2                                                      NOTE
 3        If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the
          specific facts supporting any such additional Cause(s) of Action, must be pled in a manner complying
 4        with the requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may
          attach additional pages to this Short-Form Complaint.
 5

 6

 7
          11.     Plaintiff(s) assert(s) the following additional theories against the Defendants
 8 designated in paragraph 6 above:

 9        [YOU MAY ATTACH ADDITIONAL PAGES, IF NECESSARY]
10

11

12

13

14

15

16

17

18

19
             WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants for
20

21 compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries

22 at an earlier date to allow for timely treatment and prevention of exacerbation of injuries, together

23 with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper, and

24 such further relief as the Court deems equitable and just, and as set forth in the Plaintiffs’

25
     Consolidated Master Complaint (Personal Injury).
26

27

28
                                                        -9-
                                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                              (PERSONAL INJURY)
     Case 3:19-md-02913-WHO Document 1163 Filed 11/23/20 Page 10 of 10




 1                                      JURY DEMAND

 2       Plaintiff(s) hereby demand a trial by jury as to all claims in this action.
 3
                                                Respectfully submitted,
 4
                                                MIGLICACCIO & RATHOD LLP
 5
                                                /s/ Esfand Nafisi
 6                                              Esfand Nafisi (SBN: 320119)
                                                Migliaccio & Rathod LLP
 7
                                                388 Market Street
 8                                              Suite 1300
                                                San Francisco, CA 94111
 9                                              Tel: 415-489-7004
                                                enafisi@classlawdc.com
10

11                                              Attorneys for Plaintiff

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   - 10 -
                                                     SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                          (PERSONAL INJURY)
